UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 24, 2014 GT ADVANCED TECHNOLOGIES INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 001-34133 (Commission File Number) 03-0606749 (IRS Employer Identification No.) 243 Daniel Webster Highway Merrimack, New Hampshire 03054 (Address of Principal Executive Offices, includingZip Code) (603) 883-5200 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 24, 2014, GT Advanced Technologies Inc. (the “Company”) issued a press release announcing financial results for the fourth quarter and calendar year-ended December 31, 2013.The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K.The information in Exhibit 99.1 is being provided pursuant to Item 2.02 of Form 8-K and is incorporated herein by reference. A copy of the Company’s Investor Financial Summary for the fourth quarter and calendar year ended December 31, 2013 is attached hereto as Exhibit99.2 and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The registrant hereby furnishes the information set forth in the press release issued on February 24, 2014 and the Investor Financial Summary for the fourth quarter and calendar year ended December 31, 2013, copies of which are attached hereto as Exhibit 99.1 and Exhibit 99.2, respectively, and each is incorporated herein by reference. The information, including Exhibit 99.1 and Exhibit 99.2, furnished in this Current Report on Form 8-K is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.Registration statements or other documents filed with the Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release issued February 24, 2014 Fourth Quarter and Calendar Year 2dvanced Technologies Inc. Investor Financial Summary. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GT ADVANCED TECHNOLOGIES INC. /s/ Hoil Kim Date: February 24, 2014 By: Hoil Kim Its: Vice President, Chief Administrative Officer, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press release issued February 24, 2014 Fourth Quarter and Calendar Year 2dvanced Technologies Inc. Investor Financial Summary.
